DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered.
 
Response to Amendment

	Claims 2-4, 9,15, 17-26, 30-39 and 41-76 have been cancelled.  Claims 1, 5-8, 10-14, 16, 27-29, 40 and 77-80 are pending in the instant application and none of these claims have been amended.
Claims 40, 78 and 80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions.
Claims 1, 5-8, 10-14, 16, 27-29, 77 and 79 are under examination in the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 10-14, 16, 27-29, 77 and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 5-8, 10-14, 16, 27-29, 77 and 79 is directed to an adeno-associated virus (AAV) particle comprising a capsid and a viral genome, said viral genome comprising at least one inverted terminal repeat (ITR) region and a payload region, said payload region comprising a first nucleic acid segment and a second nucleic acid segment, wherein the first nucleic acid segment encodes a payload antibody polypeptide comprising SEQ ID NO: 3461 and the second nucleic acid segment encodes a payload antibody polypeptide comprising SEQ ID NO: 3900.  This particle, however, appears to be novel and it is not disclosed that these materials have been made available to the public through a proper statement of deposit.  Thus, the particle of the claims could be made by a skilled artisan without undue further experimentation.  
Rule 1.801 states: “The term ‘biological material’ shall include material that is capable of self-replication either directly or indirectly. Representative examples include bacteria, fungi including yeast, algae, protozoa, eukaryotic cells, cell lines, hybridomas, plasmids, viruses, plant tissue cells, lichens and seeds. Viruses, vectors, cell organelles and other non-living material 
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent (this language must be present), would satisfy the deposit requirements.  See 37 CFR 1.808.
If a deposit is not made under the terms of the Budapest Treaty, then an affidavit or Declaration by Applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have all been met:
(a) during the pendency of the application, access to the deposit will be afforded to one determined by the Commissioner to be entitled thereto;
(b) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent;

(d) a viability statement in accordance with the provisions of 37 CFR 1.807; and
(e) the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.
In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification.  See 37 CFR 1.803-1.809 for additional explanation of these requirements.

In Remarks filed 10 February 2021, Applicant traverses the rejection on the following grounds.  Applicant asserts that paragraphs describe methods for producing rAAV particles and payload constructs (specification paragraphs 354-360).  Applicant argues, Example 5 (paragraphs 739-743) provides examples of viral genomes that can be used in making the rAAV particles.
The cited paragraphs have been reviewed. All examples are prophetic and merely provide a summary of how one may construct an AAV particle for delivery of antibodies: “The payload region comprises a sequence encoding one or more polypeptides selected from the group consisting of those listed in Table 3. An exemplary payload region comprises a sequence encoding an antibody heavy chain, a region encoding an antibody light chain and a region encoding a linker connecting the heavy and light chain sequences or polypeptides before further processing … The payload expression vectors are expressed in e.g. Expi 293 cells … purified antibodies are then tested for their affinity to their specific target … Finally, the rAAVs are produced using, for example, HEK293T cells.”
Gene Therapy, (2013) 20, 450-459).  At the time of filing, there was only evidence of an AAV particle encoding an anti-Amyloid beta single chain antibody (scFv) (Fukuchi et al., 2006 cited on the ISR filed October 29, 2018 and in the previous action), which is a significantly smaller and less structurally complicated molecule than the full-size immunoglobulin of the claims, gantenerumab. 
While Applicant asserts that the payload of SEQ ID NO: 3461 plus SEQ ID NO: 3900 is only about 2.15 kb, it is well-established in the art that functional IgG antibodies are large molecules, having a assembled molecular weights of approximately 150 kDa, which converts to 4,000+ base pairs (270 b DNA per 10 kDa protein). This is antibody alone without the linker, enhancers, promoters and other elements that Applicant indicates as being present (Remarks pg. 7 at bullet). While Applicant asserts that the construct can fit inside the size limit payload of AAV, which is 4.7 kb, there is no proof of concept.  
Lastly, Applicant argues that the particle of the claims can be used with reasonable success, however, MPEP 2402 states: “Where the invention involves a biological material and 
	For all of these reasons, a person having ordinary skill in the art could not make and/or use the invention without undue further experimentation and Claims 1, 5-8, 10-14, 16, 27-29, 77 and 79 are rejected.

Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY N MACFARLANE/Examiner, Art Unit 1649